Citation Nr: 9909046
Decision Date: 02/01/00	Archive Date: 03/02/00

DOCKET NO. 94-41 501a              DATE  FEB 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

ORDER

The following corrections are made in a decision issued by the
Board in this case on March 31, 1999:

Add the following sentences to the end of the first full paragraph
on page 4: An additional report was submitted by Michael Cooke,
D.O., Department of the Army, dated in December 1998. This document
notes that the veteran complained of aching and intermittent
swelling in his thumb and elbow pain on overuse. Mild edema over
the metacarpophalangeal joints was reported with full range of
motion in the hands. The assessment was mild to moderate
degenerative arthritis, fully functional at this time but causing
pain and swelling. No clinical evidence concerning the elbow was
discussed.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals




